Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
 	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 	Group I, claim(s) 1-7, drawn to a device for process monitoring during laser machining.
 	Group II, claim(s) 8-9, drawn to a laser machining head through which a machining laser beam is guided.



Group I lack unity of invention because even though the inventions of these groups require the technical feature of a device for process monitoring during laser machining, this technical feature is not a special technical feature as it does not make a contribution over Okamoto et al. (US 2012/0074105) in view of Goya et al. (US 20150014889) and Schoenleber et al. (US 2016/0059350)
Regarding claim 1, Okamoto et al.  discloses “a device” (fig.9) “for process monitoring during laser machining” (intended use), particularly laser welding and laser deep welding, comprising
“an optical distance measuring device” (fig.9, 141 and para.0091) with a spectrally broadband measurement light source for generating a measurement light beam (fig.9, 142 and para.0091), “which is focused on a workpiece surface in order to form a measurement light spot” (110 pointed at a spot at a workpiece), and “which is adapted for carrying out the distance measurement” (para.0091, i.e., the distance sensor 141 emits a laser beam to measure a distance by detecting a reflected beam from a measuring position).
“a prism deflection unit with at least one optical device” (144), 
wherein the measurement light beam (142) is guided through the at least one optical device (144) in such a way that the measurement light beam (142) is only deflected on the refracting face of the optical device.

Okamoto et al. is silent regarding the optical device is a prism and the refracting faces of the prism and a prism deflection unit with at least one prism which is mounted so as to be rotatable about an axis extending transverse to the measurement light beam in such a way that the measurement light beam can be purposefully shifted laterally relative to the optical axis by means of the tilting angle of the prism in order to position the measurement light spot on the workpiece surface.
 	Goya et al. teaches “a prism deflection unit with at least one optical device is a prism and the refracting faces of the prism” (fig.3, 54 shows a prism having a top and a bottom surfaces), and “a prism deflection unit with at least one prism” (54) which is mounted so as to be rotatable about an axis extending transverse to the measurement light beam (para.0069 discuss about the prism 54 refracts the laser beam to control a condensing position) in such a way that the measurement light beam (laser beam L) can be purposefully shifted laterally relative to the optical axis by means of the tilting angle of the prism (para.0009, i.e., rotates the first prism and the second prism 54 with a rotation mechanism) “in order to position the measurement light spot on the workpiece surface” (para.0069 and fig.3 shows position the measurement light spot on the workpiece surface). Okamoto et al. teaches a laser machining device. Goya et al. teaches a laser machining device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Okamoto et al. with Goya et al., by replacing Okamoto et al.’s optical device with Goya et al.’s optical device, to precisely position the laser beam at desired positions (para.0069) as taught by Goya et al. One skilled in the art would have been motivated to combined the references because doing 
Okamoto et al. is silent regarding “an evaluation unit, which is adapted for carrying out the distance measurement in accordance with coherence tomography”.
Schoenleber et al. teaches “an evaluation unit, which is adapted for carrying out the distance measurement in accordance with coherence tomography” (para.0064, i.e., an integrated optical coherence tomograph 26 which continuously measures the distance between the machining head and the workpiece in proximity to the focal spot). Okamoto et al. teaches a laser machining device. Schoenleber et al. teaches a laser machining device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Okamoto et al. with Schoenleber et al., by replacing Okamoto et al.’s laser sensor with Schoenleber et al.’s laser measurement device 26, to provide entire depth profile at a point for accurately measurement (para.0078) and compensate falsifications of the measured distance that have been caused by pressure fluctuations in the interior (abstract) as taught by Schoenleber et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of providing entire depth profile at a point for accurately measurement (para.0078) and compensate falsifications of the measured distance that have been caused by pressure fluctuations in the interior (abstract) as taught by Schoenleber et al.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.